DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakashita et al. (U.S. Patent Publication No. 2012/0073786, “Sakashita”) in view of Jindou et al. (U.S. Patent Publication No. 2016/0223265, “Jindou”). 

Regarding Claim 9, Sakashita discloses an air-conditioning indoor unit (figs 3-5) comprising: 
a casing (31a) disposed indoors; 
a fan (41) disposed inside the casing; 
a heat exchanger (42): 
disposed inside the casing, and that includes a plurality of pipes (71, 72, 73) arranged side by side and one above another (fig 5); and 
a drain pan (40) disposed below the heat exchanger, wherein the heat exchanger includes an upper heat-exchange area (upper half) and a lower heat-exchange area (lower half, see annotated fig 3 below), when the heat exchanger is used as a condenser, a subcooling area (42a) 
the drain pan includes:
 a bottom portion (see annotated fig 3 below) that is disposed below the heat exchanger; and 
a wall portion (see annotated fig 3 below) that stands on the bottom portion and that is disposed on a downwind side of the heat exchanger, and at least a part of the subcooling area is disposed at a position that is lower than an upper end of the wall portion (see fig 3 below).

    PNG
    media_image1.png
    511
    828
    media_image1.png
    Greyscale


However, Sakashita does not explicitly disclose wherein the pipes are flat and multi-perforated. Jindou, however, discloses a heat exchanger (figs 2-4) wherein they pipe are flat and multi perforated (see fig 7). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sakashita to provide the pipe 

	Regarding Claim 10, the combination of Sakashita and Jindou discloses all previous claim limitations. Sakashita further discloses wherein an area (surface area) of the upper heat-exchange area (upper half, see annotated fig 3 above) is larger than an area (surface area outside of drain pan) of the lower heat-exchange area (lower half, see annotated fig 3 above).

Regarding Claim 11, the combination of Sakashita and Jindou discloses all previous claim limitations. Sakashita further discloses wherein at least a part of the subcooling area (42a) disposed at the upper end of the wall portion (see annotated fig 3 below). 

    PNG
    media_image2.png
    511
    917
    media_image2.png
    Greyscale


Regarding Claim 12, the combination of Sakashita and Jindou discloses all previous claim limitations. Sakashita further discloses wherein at least a part of the subcooling area (42a) is disposed above and below the upper end of the wall portion (see annotated fig 3 above).

Regarding Claim 13, the combination of Sakashita and Jindou discloses all previous claim limitations. Sakashita further discloses wherein a blow-out port (36) is disposed in a lower portion of the casing (31a), the fan (41) is a centrifugal fan (¶0103), and the heat exchanger (42) is disposed to surround the centrifugal fan inside the casing (fig 4).

Regarding Claim 15, the combination of Sakashita and Jindou discloses all previous claim limitations. Sakashita further discloses wherein the heat exchanger (42) is a heat exchanger unit that includes a plurality of the heat exchanger (42a, 42b, 42c).

Claims 9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akutsu et al. (Japanese Patent Publication JP2005164211A, “Akutsu”) in view of Jindou et al. (U.S. Patent Publication No. 2016/0223265, “Jindou”). 

Regarding Claim 9, Akutsu discloses an air-conditioning indoor unit (figs 1-5) comprising: 
a casing (see annotated fig 1 below) disposed indoors; 
a fan (13) disposed inside the casing; 
a heat exchanger (9): 
disposed inside the casing, and that includes a plurality of pipes (as can be in fig 1) arranged side by side and one above another (fig 1); and 

 a bottom portion (see annotated fig 1 below) that is disposed below the heat exchanger; and 
a wall portion (see annotated fig 1 below) that stands on the bottom portion and that is disposed on a downwind side of the heat exchanger. 


    PNG
    media_image3.png
    477
    639
    media_image3.png
    Greyscale


However, Masanori does not explicitly disclose wherein pipes are flat and multi-perforated, a subcooling area that subcools a refrigerant flowing in an interior of the heat 

Regarding Claim 14, the combination of Akutsu and Jindou discloses all previous claim limitations. Masanori further discloses wherein the casing further comprises:
 a blow-out port (5) in a side of the casing; 
a heat exchanger chamber (1A) that communicates with the blow-out port; and 
a blowing chamber (1B) that communicates with the heat exchanger chamber via a partition plate (3, ¶0007), the heat exchanger is disposed in the heat exchanger chamber, and the fan (13) is disposed in the blowing chamber (fig 1).
	
	Regarding Claim 15, the combination of Akutsu and Jindou discloses all previous claim limitations. Masanori, as modified, further discloses wherein the heat exchanger (23, Jindou) is a heat exchanger unit that includes a plurality of the heat exchanger (30, 60, Jindou).

	Regarding Claim 16, the combination of Akutsu and Jindou discloses all previous claim limitations. Masanori, as modified, further discloses wherein among the plurality of heat exchangers (30, 60, Jindou) in the heat exchanger unit, a first heat exchanger (60, Jindou) disposed most downwind from the fan is disposed such that at least a part of a first subcooling area (94, Jindou) of the first heat exchanger is disposed at a position that is lower than the upper end of the wall portion (see annotated fig 1 below, Masanori, as it is at the bottom of the heat exchanger).

    PNG
    media_image4.png
    477
    639
    media_image4.png
    Greyscale


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763